OPINION — AG — ** CONSTITUTIONALITY — SEPARATION OF POWERS ** SENATE BILL NO. 145 (82 Ohio St. 1085.1 [82-1085.1] — 82 Ohio St. 1085.2 [82-1085.2], 82 Ohio St. 1085.32 [82-1085.32], 82 Ohio St. 1085.33 [82-1085.33], 82 Ohio St. 1085.36 [82-1085.36], 82 Ohio St. 1085.39 [82-1085.39]) VIOLATES ARTICLE IV, SECTION 1 WHICH PROHIBITS ABRIDGEMENT OF THE SEPARATION OF POWERS BECAUSE THE ' CONTINGENCY REVIEW BOARD ', A COMMITTEE CONSISTING OF LEGISLATURES, CAN 'NOT' BE AUTHORIZED BY LEGISLATION TO APPROVE OR REJECT GRANT APPLICATIONS BECAUSE THE LEGISLATURE CANNOT UNDERTAKE TO PASS LAWS AND EXECUTE THE SAME LAW. HOWEVER, THE PROVISION IN SECT. 8 OF THIS ACT WHICH PROVIDES FOR A ' CONTINGENCY REVIEW BOARD ' MAY BE SEVERED FROM THE ACT SO AS NOT TO IMPAIR OR AFFECT THE REMAINING PARTS OR PROVISIONS OF THIS ACT. (SENATE BILL NO. 145 (1) PROVIDES THAT HIS BOARD IS A BODY CORPORATE (2) BOARD TO DEVELOP STATEWIDE AND LOCAL PLANS FOR THE CONTROL AND USE OF WATER (3) BOARD TO ISSUE INVESTMENT CERTIFICATES TO PROVIDE FUNDS IN THE WATER RESOURCES FUND FOR PROPERLY APPROVED ENTITY PROJECTS FOR THE DEVELOPMENT, USE AND CONTROL OF WATER. (4) DEVELOP A STATEWIDE WATER DEVELOPMENT REVOLVING FUND AND USED AS COLLATERAL FOR INVESTMENT CERTIFICATES.) (FEDERAL FUNDS, WATER RESOURCES BOARD, SEVERABILITY CLAUSE) CITE: OPINION NO. 82-045, ARTICLE IV, SECTION 1, 82 Ohio St. 1085.39 [82-1085.39], 82 Ohio St. 1085.37 [82-1085.37], 82 Ohio St. 1085.36 [82-1085.36], 82 Ohio St. 1085.33 [82-1085.33], 82 Ohio St. 1085.32 [82-1085.32], 82 Ohio St. 1085.2 [82-1085.2], 82 Ohio St. 1085.1 [82-1085.1], 74 Ohio St. 3605 [74-3605] (ADMINISTRATING GRANTS (FEDERAL GRANTS) (SUSAN TALBOT)